UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 THE TRAVELERS INDEMNITY COMPANY, :
                                              Plaintiff,      :
                                                              :   21 Civ. 2510 (LGS)
                            -against-                         :
                                                              :         ORDER
 JAVIER PATINO et al.,                                        :
                                              Defendant. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for July 15, 2021, at

11:00 a.m.

        WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan. It is hereby

        ORDERED that the initial pretrial conference is cancelled. If the parties believe that a

conference would nevertheless be useful, they should inform the Court immediately so the

conference can be reinstated. The case management plan and scheduling order will issue in a

separate order. The parties’ attention is particularly directed to the provisions for periodic status

letters, and the need for a pre-motion letter to avoid cancellation of the final conference and

setting of a trial date. It is further

        ORDERED, regarding settlement discussions, if and when the parties are ready to

proceed with a settlement conference with the assigned Magistrate Judge or mediation in the

Court’s mediation program, they shall file a joint letter on ECF requesting a referral

The parties should be aware that the Court does not extend the deadlines for fact and expert

discovery absent compelling circumstances.

Dated: July 8, 2021
       New York, New York
